Citation Nr: 9900729	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-45 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the back as 
the result of Department of Veterans Affairs hospitalization 
and treatment from 1990 to 1995.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse.

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This appeal to the Board of Veterans' Appeals (the Board) 
arises from a rating decision in July 1996 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the back as 
the result of VA hospitalization and treatment from 1990 to 
1995.


REMAND

The veteran contends that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability of the back as the result of VA hospitalization 
and treatment.  He asserts, in essence, that the VA's failure 
to properly diagnose his back condition at an earlier time 
resulted in additional disability of his back.

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
However, those amendments apply only to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  Therefore, as the veteran filed his claim prior to 
October 1, 1997, the only issue before the Board is whether 
he has suffered additional disability of the back as the 
result of VA hospitalization and medical treatment from 1990 
to 1995.

Applicable regulations provide that, in determining that 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
In determining whether additional disability resulted from a 
disease or an injury or an aggravation of an existing disease 
or injury suffered as a result of hospitalization, or medical 
or surgical treatment, the following considerations will 
govern:  It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of existing disease or injury and not 
merely coincidental therewith; and the mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(b)(c) (1998).  

The veteran has claimed that while receiving treatment at a 
VA facility from 1990 to 1995, he should have been treated 
for a back condition instead of for multiple sclerosis.  He 
states that if an MRI had been done at the VA facility in 
1990, it would have shown that his problem was a back 
condition and not multiple sclerosis.  He has essentially 
contended that the failure by VA to identify his problem as a 
back condition earlier on caused additional disability of his 
back.  The veteran did not identify the disability caused or 
made worse by the alleged improper VA treatment.  He simply 
remarked that he had to endure pain and suffering.

Private medical records dating from January 1990 show 
diagnoses of multiple sclerosis and degenerative change at 
the L3-L4 level.

The veteran's VA treatment records show:  Diagnoses of 
multiple sclerosis beginning in September 1990; an October 
1991 record showing that the veteran suffered from urinary 
hesitancy; admission to the VA Medical Center in February 
1995 for a second opinion regarding the diagnosis of multiple 
sclerosis; undergoing a right L1-2 hemilaminectomy, right L2 
pediclectomy, left L1-2 medial facetectomy, and a left L1-2 
diskectomy in March 1995; treatment for chronic back pain 
from December 1995 through December 1996; and a June 1996 VA 
discharge summary revealing that the veteran underwent an L1-
L2 fusion with osteophyte removal.

The summary of the veterans March 1995 VA hospitalization 
discloses that he experienced a sub-acute decline of 
longstanding lower extremity weakness following a lumbar 
puncture, apparently in early March 1995.  In response to a 
request for an opinion regarding the veterans case, a VA 
physician stated that there had been an increase in weakness 
of the lower extremities suggestive of conus pressure in 
March 1995. He recommended an evaluation by a neurosurgeon 
for an opinion as to whether a difficult lumbar puncture 
could cause disc prolapse as a complication.  Accordingly, 
the case is remanded to the RO for the following action:

1.  The RO should obtain copies of all 
out- and inpatient treatment received by 
the veteran at the VAMC Ann Arbor, 
specifically those concerning a lumbar 
puncture, between February 13, 1995 and 
his hospital admission on March 23, 1995, 
as well as copies of the hospital 
clinical records from the March 23 to 
April 11, 1995, hospitalization.

2.  After the above records have been 
obtained, the claims folder should be 
referred to a neurosurgeon. The physician 
should be asked to provide an opinion as 
to the likelihood that the lumbar 
puncture performed at a VA facility 
immediately prior to the veterans March 
1995 VA hospital admission  caused a disc 
prolapse and resultant increase in 
severity of his lumbar stenosis. The 
extent of any increased disability which 
otherwise would not have occurred should 
be described to the extent possible. 
Reasons and bases for all conclusions 
should be set forth.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997). 

- 2 -
